LIMITED LIABILITY COMPANY AGREEMENT
OF
PANTHER DEVCO LLC
a Delaware limited liability company
THIS LIMITED LIABILITY COMPANY AGREEMENT, effective as of May 9, 2019 (this
“Agreement”), is adopted, executed and agreed to by OMP Operating LLC, a
Delaware limited liability company (the “Sole Member”).
1. Formation. Panther DevCo LLC (the “Company”) has been formed as a Delaware
limited liability company under and pursuant to the Delaware Limited Liability
Company Act (the “Act”). This Agreement shall be deemed to have become effective
upon the formation of the Company.
2. Term. The Company shall have perpetual existence.
3. Purposes. The purpose and nature of the business to be conducted by the
Company shall be to engage directly in, or enter into or form, hold and dispose
of any corporation, partnership, joint venture, limited liability company or
other arrangement to engage indirectly in, any business activity that lawfully
may be conducted by a limited liability company organized pursuant to the Act
and, in connection therewith, to exercise all of the rights and powers conferred
upon the Company pursuant to the agreements relating to such business activity,
and to do anything necessary or appropriate to effect the foregoing.
4. Members; Membership Interests; Liabilities of Members. The Sole Member shall
be the sole member of the Company. The membership interest of the Sole Member is
set forth on Exhibit A (the “Membership Interest”). The debts, obligations and
liabilities of the Company, whether arising in contract, tort or otherwise,
shall be solely the debts, obligations and liabilities of the Company and the
Sole Member shall not be obligated for any such debt, obligation or liability of
the Company. The failure to observe any formalities relating to the business or
affairs of the Company shall not be grounds for imposing personal liability on
the Sole Member for the debts, obligations or liabilities of the Company.
5. Contributions. The Sole Member has made, or will make, an initial
contribution to the capital of the Company in the amount of $1,000 in exchange
for the Membership Interest. Without creating any rights in favor of any third
party, the Sole Member may, from time to time, make additional contributions of
cash or property to the capital of the Company, but shall have no obligation to
do so.
6. Allocations. All items of income, gain, loss, deduction and credit of the
Company shall be allocated to the Sole Member.
7. Distributions. The Sole Member shall be entitled (a) to receive all
distributions (including, without limitation, liquidating distributions) made by
the Company, and (b) to enjoy all other rights, benefits and interests in the
Company.
1



--------------------------------------------------------------------------------



8. Management. In accordance with Section 18-402 of the Act, management of the
Company shall be vested in the Sole Member. The Sole Member shall have the power
to do any and all acts necessary, convenient or incidental to or for the
furtherance of the purposes described herein, including all powers, statutory or
otherwise, possessed by members of a limited liability company under the laws of
the State of Delaware. Notwithstanding any other provision of this Agreement,
the Sole Member has the authority to bind the Company and is authorized to
execute and deliver any document on behalf of the Company without any vote or
consent of any other person or entity.
9. Officers. The Sole Member may, from time to time, designate one or more
persons to be officers of the Company (an “Officer”) on such terms and
conditions as the Sole Member may determine. To the fullest extent permitted by
law, Officers are not “managers,” as that term is used in the Act. Any Officer
so designated shall have such title and authority and perform such duties as the
Sole Member may, from time to time, designate. Unless the Sole Member decides
otherwise, if the title assigned to an Officer is one commonly used for officers
of a business corporation formed under the General Corporation Law of the State
of Delaware, the assignment of such title shall constitute the delegation to
such Officer of the authority and duties that are normally associated with that
office, subject to any specific delegation of authority and duties made to such
Officer by the Sole Member. Each Officer shall hold office until his successor
shall be duly designated and qualified or until his death or until he shall
resign or shall have been removed. The salaries or other compensation, if any,
of the Officers and agents of the Company shall be fixed from time to time by
the Sole Member. Any Officer may resign as such at any time. The Sole Member may
delegate to any Officer any of the Sole Member’s powers under this Agreement,
including, without limitation, the power to bind the Company. Any delegation
pursuant to this Section 9 may be revoked at any time by the Sole Member. Any
Officer may be removed as such, with or without cause, by the Sole Member at any
time. Designation of an Officer shall not, in and of itself, create contractual
rights.
10. Exculpation; Indemnification. Notwithstanding any other provisions of this
Agreement, whether express or implied, or any obligation or duty at law or in
equity, neither the Sole Member, nor any officers, directors, stockholders,
partners, employees, affiliates, representatives or agents of the Sole Member,
or any manager, officer, employee, representative or agent of the Company
(individually, a “Covered Person” and, collectively, the “Covered Persons”)
shall be liable to the Company or any other person for any act or omission (in
relation to the Company, its property or the conduct of its business or affairs,
this Agreement, any related document or any transaction or investment
contemplated hereby or thereby) taken or omitted by a Covered Person in the
reasonable belief that such act or omission is in or is not contrary to the best
interests of the Company and is within the scope of authority granted to such
Covered Person by the Company, provided such act or omission does not constitute
fraud, willful misconduct, bad faith or gross negligence. To the fullest extent
permitted by law, the Company shall indemnify and hold harmless each Covered
Person from and against any and all civil, criminal, administrative or
investigative losses, claims, demands, liabilities, expenses, judgments, fines,
settlements and other amounts arising from any and all claims, demands, actions,
suits or proceedings (“Claims”), in which the Covered Person may be involved, or
threatened to be involved, as a party or otherwise, by reason of its management
of the affairs of
2



--------------------------------------------------------------------------------



the Company or which relates to or arises out of the Company or its property,
business or affairs. A Covered Person shall not be entitled to indemnification
under this Section 10 with respect to (i) any Claim with respect to which such
Covered Person has engaged in fraud, willful misconduct, bad faith or gross
negligence or (ii) any Claim initiated by such Covered Person unless such Claim
(or part thereof) (A) was brought to enforce such Covered Person’s rights to
indemnification hereunder or (B) was authorized or consented to by the Sole
Member. Expenses incurred by a Covered Person in defending any Claim shall be
paid by the Company in advance of the final disposition of such Claim upon
receipt by the Company of an undertaking by or on behalf of such Covered Person
to repay such amount if it shall be ultimately determined that such Covered
Person is not entitled to be indemnified by the Company as authorized by this
Section 10.
11. Dissolution. The Company shall dissolve and its affairs shall be wound up at
such time, if any, as the Sole Member may elect. No other event will cause the
Company to dissolve.
12. Governing Law. THIS AGREEMENT IS GOVERNED BY AND SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE (EXCLUDING ITS
CONFLICT-OF-LAWS RULES).
13.  Amendments. This Agreement may be modified, altered, supplemented or
amended at any time by a written agreement executed and delivered by the Sole
Member.




[Signature Page Follows]

3



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned, being the Sole Member of the Company, has
caused this Agreement to be duly executed, effective as of the date first set
forth above.


OMP Operating LLC
Sole Member




By: /s/ Nickolas J. Lorentzatos   
Name: Nickolas J. Lorentzatos
Title: Executive Vice President, General Counsel









Signature Page to the Limited Liability Company Agreement
of Panther DevCo LLC

--------------------------------------------------------------------------------



EXHIBIT A


Member
Membership Interest
OMP Operating LLC
100%  
















